UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6803



ALPHONSO MARTIN, JR.,

                                           Petitioner - Appellant,

          versus


RALPH S. BEARDSLEY, Warden; CHARLES M. CONDON,
Attorney General of the State of South Caro-
lina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-96-2342-6-22AK)


Submitted:   February 10, 1998            Decided:   April 20, 1998


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Martin, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge on

Appellant's claims of ineffective assistance of counsel for failing
to introduce evidence and failing to advise Appellant of his right

to appeal and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court as to those claims. See Martin v. Beardsley,
No. CA-96-2342-6-22AK (D.S.C. May 20, 1997).

     The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation
denying his claims that: (1) counsel was ineffective for failing to

suppress his statement to the police; (2) the prosecutor withheld

evidence from the grand jury; and (3) the district court submitted

an improper jury instruction on self defense.

     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

                                 2
of the above claims by failing to file specific objections after

receiving proper notice. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3